office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb presp-137084-16 uilc date date to jeremy fetter area_counsel cc tegedc dal from stephen tackney deputy associate chief_counsel employee_benefits cc tege eb subject tax treatment of benefits paid_by fixed-indemnity health_plans this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues are payments received by an employee from an employer under a fixed indemnity health plan excludible from the employee’s income under sec_105 of the code are payments received by an employee from an employer under a fixed indemnity health plan excludible from the employee’s income under sec_105 of the code if the amounts paid_by the employee employee premiums for coverage under the fixed indemnity health plan were made by salary reduction through a sec_125 cafeteria_plan and thereby not included in the employee’s compensation income at the time the amounts were paid conclusion an employer may not exclude from an employee’s gross_income payments under an employer-provided fixed indemnity health plan if the value of the coverage was excluded from the employee’s gross_income and wages presp-137084-16 an employer may not exclude from an employee’s gross_income payments under an employer-provided fixed indemnity health plan if the premiums for the fixed indemnity health plan were originally made by salary reduction through a sec_125 cafeteria_plan facts situation an employer provides all employees regardless of enrollment in other comprehensive health coverage with the ability to enroll in coverage under a fixed indemnity health plan that would qualify as an accident_and_health_plan under sec_106 of the code employees pay premiums for the plan by deducting the amount of the premium each pay_period from the employee’s salary the amount of the deducted premium is included in gross_income and wages for federal tax purposes notwithstanding that the plan would qualify as an accident_and_health_plan under sec_106 the fixed indemnity health plan pays employees dollar_figure for each medical office visit and dollar_figure for each day in the hospital without regard to the amount of medical_expenses otherwise incurred by the employee situation the same facts as situation except the employer provides the coverage to the employees at no cost to the employee situation the same facts as situation except the employees electing to participate in the fixed indemnity health plan pay premiums by salary reduction through a sec_125 cafeteria_plan and therefore the amount of the salary reduction is not included in compensation income at the time the salary would otherwise have been paid situation an employer provides all employees regardless of enrollment in other comprehensive health coverage with the ability to enroll in coverage under a wellness plan that qualifies as an accident_and_health_plan under sec_106 employees electing to participate in the wellness plan pay an employee contribution by salary reduction through a sec_125 cafeteria_plan and therefore the amount of the salary reduction is not included in compensation income at the time the salary would otherwise have been paid the wellness plan pays employees a fixed indemnity cash payment benefit of dollar_figure for completing a health risk assessment dollar_figure for participating in certain prescribed health screenings and dollar_figure for participating in other prescribed preventive care activities without regard to the amount of medical_expenses otherwise incurred by the employee situation an employer provides all employees regardless of enrollment in other comprehensive health coverage with the ability to enroll in coverage under a wellness plan that qualifies as an accident_and_health_plan under sec_106 employees electing to participate in the wellness plan make an employee contribution by salary reduction through a sec_125 cafeteria_plan and therefore the amount of the salary reduction is not included in compensation income at the time the salary would otherwise have been paid the wellness plan pays employees a fixed indemnity cash payment benefit each pay_period for example equal to a percentage of the salary payable for the pay_period presp-137084-16 for participating in the wellness plan without regard to the amount of medical_expenses otherwise incurred law and analysis income and statutory exclusions from income sec_61 of the code and sec_1_61-21 provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items in general sec_106 provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan under sec_106 an employee may exclude from income premiums for accident_or_health_insurance coverage that are paid_by an employer also under sec_105 an employee may exclude amounts received through employer-provided accident_or_health_insurance if those amounts are paid to reimburse expenses_incurred by the employee for medical_care of the employee the employee’s spouse or the employee’s dependents as well as children of the employee who are not dependents but have not attained age by the end of the taxable_year for personal injuries and sickness to the extent amounts received through employer-provided accident_or_health_insurance are paid without regard to the amount of expenses_incurred by the employee for medical_care the amounts are not excluded from gross_income because the amounts are not paid to reimburse expenses_incurred by the employee for personal injuries and sickness generally amounts received through accident_or_health_insurance for personal injuries or sickness are excluded from gross_income under sec_104 this exclusion does not apply however if the amounts are either attributable to contributions by the employer that were not includible in the gross_income of the employee or paid_by the employer see sec_1_104-1 for this purpose salary reduction under a sec_125 cafeteria_plan is treated as an employer_contribution and not an employee contribution generally an employee choice between two or more benefits consisting of taxable benefits such as cash and nontaxable benefits such as employer-provided health coverage results in a cafeteria_plan the taxable benefits under which are included in income unless the choice is provided in accordance with the rules under sec_125 under sec_125 an employer may establish a cafeteria_plan that permits an employee to choose among two or more benefits consisting of cash generally salary and qualified_benefits including accident or health coverage pursuant to sec_125 the amount of an employee’s salary reduction applied to purchase such coverage is not included in gross_income even though it was available to the employee and the employee could have chosen to receive cash instead if an employee elects salary reduction pursuant to sec_125 the coverage is excludible from gross_income under sec_106 as employer-provided accident or health coverage application of employment_taxes presp-137084-16 sec_3101 and sec_3111 impose fica_taxes on wages as that term is defined in sec_3121 with respect to employment as that term is defined in sec_3121 sec_3121 defines the term wages for fica purposes as all remuneration for employment with certain specific exceptions sec_3301 imposes futa_tax on wages paid with respect to employment the general definitions of the terms wages and employment for futa purposes are similar to the definitions for fica purposes see sec_3306 and c sec_3402 relating to federal_income_tax withholding generally requires every employer making a payment of wages to deduct and withhold upon those wages a tax determined in accordance with prescribed tables or computational procedures the term wages is defined in sec_3401 for federal_income_tax withholding purposes as all remuneration for services performed by an employee for his employer with certain specific exceptions to the extent amounts are excluded from gross_income under sec_105 or sec_106 they are also excluded from wages subject_to income_tax_withholding under sec_3401 in addition amounts paid to reimburse expenses_incurred by the employee for medical_care of the employee the employee’s spouse or the employee’s dependents as well as children of the employee who are not dependents but have not attained age by the end of the taxable_year for personal injuries or sickness are excepted from wages for fica and futa_tax purposes under sec_3121 and sec_3306 respectively sec_3121 provides an exception from fica wages for any payment to or on behalf of an employee under a cafeteria_plan within the meaning of sec_125 if such payment would not be treated as wages without regard to such plan and it is reasonable to believe that if sec_125 applied for purposes of sec_3121 sec_125 would not treat any wages as constructively received sec_3306 contains a similar exception from wages for purposes of futa_tax application to wellness programs and fixed indemnity health_plans the value of coverage by an employer-provided wellness program that provides medical_care as defined under sec_213 generally is excluded from an employee’s gross_income under sec_106 and any reimbursements or payments for medical_care as defined under sec_213 provided by the program is excluded from the employee’s gross_income under sec_105 however any reward incentive or other benefit provided by the medical program that is not a payment for or reimbursement of medical_care as defined under sec_213 is included in an employee’s compensation income unless excludible as an employee fringe benefit under sec_132 that is because under sec_1_105-2 the exclusion under sec_105 does not apply to amounts which a taxpayer would be entitled to receive irrespective of whether or not the taxpayer incurs expenses for medical_care including amounts paid irrespective of the amount of expense incurred by a taxpayer presp-137084-16 a fixed indemnity health plan is a plan that pays covered individuals a specified amount of cash for the occurrence of certain health-related events such as office visits or days in the hospital the amount_paid is not related to the amount of any medical expense incurred or coordinated with other health coverage consequently while the payment by the employer for coverage by a fixed indemnity health plan is excludible from gross_income under sec_106 any payments by the plan are not excluded under sec_105 moreover to the extent the premiums are paid with pre-tax dollars through a sec_125 cafeteria_plan or otherwise excluded from income any payments by the plan are not excluded under sec_105 or sec_104 however to the extent that premiums are paid with after-tax_dollars payments by the plan are excluded under sec_104 without regard to the amount of any medical expense incurred by the event upon which the payment is conditioned for example if the fixed indemnity plan with premiums_paid on an after-tax basis paid dollar_figure for an office visit and the covered individual’s unreimbursed medical costs as the result of the visit were dollar_figure the dollar_figure would be excluded from income discussion in situation because the premiums for the fixed indemnity health plan are included in the employee’s gross_income and wages and thus paid with after-tax_dollars amounts paid_by the plan are excluded from gross_income and wages under sec_104 in situation sec_2 and because the premiums for the fixed indemnity health plan are paid with amounts that are not included in the employee’s gross_income and wages the exclusions under sec_105 and sec_104 do not apply to the payments and any amount_paid by the plan are included in the employee’s gross_income and wages regardless of the amount of any medical_expenses incurred by the employee upon which the payment is conditioned in situation sec_4 and because the premiums for the wellness plan are paid with amounts that are not included in the employee’s gross_income and wages the exclusions under sec_105 and sec_104 do not apply to the fixed indemnity cash benefit payments and any payments are included in the employee’s gross_income and wages regardless of the amount of any medical_expenses incurred by the employee upon which the payment is conditioned please call me at if you have any further questions
